[ex103001.jpg]
Exhibit 10.3 OWENS & MINOR, INC. Restricted Stock Agreement THIS AGREEMENT
(“Agreement”), dated the 1st day of July 2015, between OWENS & MINOR, INC., a
Virginia corporation (the "Company"), and P. Cody Phipps ("Participant"), is
made pursuant and subject to the provisions of the Company's 2015 Stock
Incentive Plan (the "Plan"). All capitalized terms used herein that are not
otherwise defined shall have the same meanings given to them in the Plan. W I T
N E S S E T H: 1. Restricted Stock Grant. Pursuant to the provisions of the
Plan, on July 1, 2015 (the “Date of Grant”), the Company granted to Participant,
subject to the terms and conditions of the Plan and subject further to the terms
and conditions herein set forth, a Stock Award of 147,059 shares of Common Stock
(the “Restricted Stock”). 2. Terms and Conditions. The shares of Restricted
Stock evidenced hereby are subject to the following terms and conditions: (a)
Restricted Period. Except as provided in subsection 2(d), this award of
Restricted Stock shall vest, and become nonforfeitable as set forth below: Date
Shares Vested July 1, 2016 29,411 July 1, 2017 29,412 July 1, 2018 29,412 July
1, 2019 29,412 July 1, 2020 29,412 The period from the date hereof until the
applicable shares of Restricted Stock have become vested shall be referred to as
the “Restricted Period.” Until expiration of the applicable Restricted Period,
the Restricted Stock shall be subject to the following restrictions: (i)
Participant shall not be entitled to receive the certificate or certificates
evidencing the Restricted Stock; (ii) Shares of Restricted Stock may not be
sold, transferred, assigned, pledged, conveyed, hypothecated or otherwise
disposed of; and (iii) Shares of Restricted Stock may be forfeited immediately
as provided in subsection 2(d) hereof. Notwithstanding the foregoing,
Participant shall be entitled to vote the shares of Restricted Stock and receive
dividends thereon while the Restricted Stock is outstanding. Any stock dividends
or



--------------------------------------------------------------------------------



 
[ex103002.jpg]
other shares of Company stock or other property issued in respect of Restricted
Stock, including without limitation, shares issued in connection with stock
splits and recapitalizations, will be subject to the same restrictions
applicable to the Restricted Stock. (b) Custody of Shares of Restricted Stock.
Shares of Restricted Stock shall be issued in Participant’s name in book-entry
form but shall be held by the Company (or its transfer agent) during the
Restricted Period. The Company’s General Counsel & Corporate Secretary shall
serve as attorney-in-fact for Participant during the Restricted Period with full
power and authority in Participant’s name to assign and convey to the Company
any shares of Restricted Stock that Participant forfeits under subsection 2(d)
hereof. (c) Distribution of Restricted Stock. If Participant remains in the
continuous employment of the Company or an Affiliate during the entire
Restricted Period and otherwise does not forfeit such shares pursuant to
subsection 2(d) hereof, all restrictions applicable to the shares of Restricted
Stock shall lapse upon expiration of the applicable Restricted Period and the
shares of Common Stock that were granted to Participant in the form of shares of
Restricted Stock shall be delivered to Participant. (d) Lapse of Restrictions or
Forfeiture. (i) Death. If Participant’s employment with the Company and its
Affiliates is terminated before the expiration of the Restricted Period by
reason of Participant’s death, all restrictions applicable to the shares of
Restricted Stock shall immediately lapse on the date of Participant’s death and
the shares of Common Stock shall be delivered to Participant’s estate. (ii)
Disability. If Participant’s employment with the Company and its Affiliates is
terminated before the expiration of the Restricted Period by reason of “total
and permanent disability” (as such term is defined in Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”)), all restrictions
applicable to the shares of Restricted Stock shall immediately lapse on the date
of Participant’s employment termination and the shares of Common Stock shall be
delivered to Participant. (iii) Retirement. If Participant’s employment with the
Company and its Affiliates is terminated before the expiration of the Restricted
Period by reason of retirement (defined below), all shares of Restricted Stock
shall be forfeited immediately and all rights of Participant to such shares
shall terminate immediately without further obligation on the part of the
Company. Notwithstanding the foregoing, if Participant’s service to the Company
or an Affiliate continues from and after the date of retirement through (i)
membership on the Board, (ii) a written consulting services arrangement with the
Company or an Affiliate or (iii) at the discretion of the Company, a written
confidentiality and non-solicitation agreement with the Company
(“Post-Retirement Service”), shares of Restricted Stock shall not be forfeited
but shall continue to be held by the Company until the earlier of (i) the end of
the Restricted Period at which time such shares shall be delivered to the



--------------------------------------------------------------------------------



 
[ex103003.jpg]
Participant or (ii) the date Participant ceases to provide Post-Retirement
Service at which time such shares shall be forfeited. For purposes of this
Section 2(d)(iii), retirement shall mean severance from the employment of the
Company and its Affiliates (i) at or after the attainment of age 55 and after
completing a number of years of service (the total years of service credited to
Participant for purposes of determining vested or nontransferable interest in a
defined benefit pension plan maintained by the Company or an Affiliate which
satisfies the requirements of Section 401(a) of the Code) that, when added to
Participant’s age at the time of severance from employment, equals at least 65
or (ii) at or after the attainment of age 65. (iv) Termination of Employment by
Company or Affiliate. (a) With Cause. If the Company or an Affiliate terminates
Participant’s employment with the Company and its Affiliates with “cause,” all
shares of Restricted Stock shall be forfeited immediately and all rights of
Participant to such shares shall terminate immediately without further
obligation on the part of the Company. For purposes of this subsection
2(d)(iv)(a), “cause” means: (i) misappropriation, theft or embezzlement of funds
or property from the Company or an Affiliate or securing or attempting to secure
personally any profit in connection with any transaction entered into on behalf
of the Company or an Affiliate, (ii) conviction of, or entry of a plea of “nolo
contendere” with respect to, a felony which, in the reasonable opinion of the
Company, is likely to cause material harm to the Company’s or an Affiliate’s
business, customer or supplier relations, financial condition or prospects,
(iii) violation of the Company’s Code of Honor or any successor code of conduct;
or (iv) failure to substantially perform (other than by reason of illness or
temporary disability, regardless of whether such temporary disability is or
becomes a total and permanent disability (as defined in paragraph 2(d)(ii)
above), or by reason of approved leave of absence) the duties of Participant’s
job. (b) Without Cause. If Participant’s employment with the Company and its
Affiliates is terminated by the Company or an Affiliate without “cause” (as
defined in subsection 2(d)(iv)(a) above), all restrictions applicable to the
shares of Restricted Stock shall immediately lapse on the date of Participant’s
employment termination and the shares of Common Stock shall be delivered to
Participant. (v) Termination of Employment by Participant for Good Reason. If
Participant resigns from employment with the Company and its Affiliates before
the expiration of the Restricted Period for “Good Reason” (which shall have the
meaning given to such term in the Executive Severance Agreement between
Participant and the Company effective July 1, 2015, as such agreement from time
to time may be amended, modified, extended or replaced by a successor agreement
or plan), all restrictions applicable to the shares of Restricted Stock



--------------------------------------------------------------------------------



 
[ex103004.jpg]
shall immediately lapse on the date of Participant’s employment termination and
the shares of Common Stock shall be delivered to Participant. (vi) Termination
of Employment by Participant. If Participant resigns from employment with the
Company and its Affiliates before the expiration of the Restricted Period, other
than due to death, disability, retirement or for “Good Reason” as provided in
subsections (i), (ii), (iii) and (v) above, all of the shares of Restricted
Stock shall be forfeited immediately and all rights of Participant to such
shares shall terminate immediately without further obligation on the part of the
Company. (vii) Change in Control. (a) If, upon a Change in Control, (i) the
Restricted Stock is assumed by, or a substitute award granted by, the surviving
entity (together with its Related Entities, the “Surviving Entity”) in the
Change in Control (such assumed or substituted award to be of the same type of
award as this Restricted Stock with a value as of the Control Change Date
substantially equal to the value of this Restricted Stock) and (ii) within 24
months of the Control Change Date, Participant’s employment with the Surviving
Entity is terminated by the Surviving Entity without Cause (defined below) or by
Participant for Good Reason (defined below), all restrictions applicable to the
shares of Restricted Stock shall immediately lapse on the date of employment
termination and the shares of Common Stock upon which the restrictions have
lapsed shall be delivered to Participant. (b) For purposes of this subsection
2(d)(vii), “Cause” shall mean (i) the willful and continued failure by
Participant to substantially perform his or her duties with the Surviving Entity
(other than any such failure resulting from Participant’s incapacity due to
physical or mental illness) after a written demand for substantial performance
is delivered to Participant by the Surviving Entity, which demand specifically
identifies the manner in which the Surviving Entity believes that Participant
has not substantially performed his or her duties, or (ii) the willful engaging
by Participant in conduct which is demonstrably and materially injurious to the
Surviving Entity, monetarily or otherwise. For purposes of this paragraph, no
act, or failure to act, on Participant’s part shall be deemed "willful" unless
done, or omitted to be done, not in good faith and without reasonable belief
that the action or omission was in the best interest of the Surviving Entity.
(c) For purposes of this subsection 2(d)(vii), “Good Reason” shall have the
meaning given to such term in the Executive Severance Agreement between
Participant and the Company effective July 1, 2015, as such agreement from time
to time may be amended, modified, extended or replaced by a successor agreement
or plan.



--------------------------------------------------------------------------------



 
[ex103005.jpg]
(d) If, upon a Change in Control, the Restricted Stock is not assumed by, or a
substitute award granted by, the Surviving Entity in the Change in Control as
provided in subsection 2(d)(vii)(a) above, all restrictions applicable to the
shares of Restricted Stock shall immediately lapse on the Control Change Date
and the shares of Common Stock upon which the restrictions have lapsed shall be
delivered to Participant. 3. Recoupment Policy. Notwithstanding any other
provision in this Agreement to the contrary, the Stock Award and underlying
Restricted Stock granted under this Agreement are subject to recoupment by the
Company in accordance with the Company’s Policy on Recoupment of Executive
Incentive Compensation in effect on the date of this Agreement, as such policy
is interpreted and applied by the Company’s board of directors. 4. Governing
Law. This Agreement shall be governed by the laws of the Commonwealth of
Virginia. 5. No Right to Continued Employment. The grant of Restricted Stock
hereunder does not confer upon Participant any right with respect to continuance
of employment by the Company or an Affiliate, nor shall it interfere in any way
with the right of the Company or an Affiliate to terminate his employment at any
time. 6. Change in Capital Structure. The terms of this award shall be adjusted
as the Committee determines is equitably required in the event the Company
effects one or more stock dividends, stock split-ups, subdivisions or
consolidations of shares or other similar changes in capitalization. 7.
Conflicts. In the event of any conflict between the provisions of the Plan as in
effect on the date hereof and the provisions of this Agreement, the provisions
of the Plan shall govern. All references herein to the Plan shall mean the Plan
as in effect on the date hereof. 8. Participant Bound by Plan. Participant
hereby acknowledges receipt of a copy of the Plan and agrees to be bound by all
the terms and provisions thereof. 9. Binding Effect. Subject to the limitations
stated above and in the Plan, this Agreement shall be binding upon and inure to
the benefit of the legatees, distributees and personal representatives of
Participant and the successors of the Company.



--------------------------------------------------------------------------------



 
[ex103006.jpg]
IN WITNESS WHEREOF, OWENS & MINOR, INC. has caused this Agreement to be signed
by a duly authorized officer and Participant has affixed his or her signature
hereto. OWENS & MINOR, INC. By: /s/: Grace R. den Hartog Senior Vice President,
General Counsel & Coporate Secretary PARTICIPANT /s/: P. Cody Phipps Name: P.
Cody Phipps



--------------------------------------------------------------------------------



 